 

Exhibit 10.2

 

EXECUTION VERSION

 

Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York 10591

 

May 25, 2020

 

Sanofi

54, rue La Boétie

75008 Paris

France

Attention: Chief Financial Officer

 

Re:Amendment of Investor Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Investor Agreement (as may be
amended from time to time, the “Investor Agreement”), dated as of January 11,
2014, by and among Sanofi, a company organized under the laws of France
(“Sanofi”), sanofi-aventis US LLC, a Delaware limited liability company (“Sanofi
US”), Aventisub LLC, a Delaware limited liability company (formerly Aventis
Pharmaceuticals Inc., a Delaware corporation) (“Aventis”), sanofi-aventis
Amérique du Nord, a société en nom collectif organized under the laws of France
(the “Investor”, which was merged with Sanofi on October 30, 2018, and, together
with Sanofi, Sanofi US and Aventis, the “Purchaser Parties”), and Regeneron
Pharmaceuticals, Inc., a New York corporation (“Regeneron”), as amended pursuant
to that certain letter agreement, dated as of January 7, 2018, by and among
Regeneron and the affiliates of the Purchaser Parties party thereto (the “2018
Letter Agreement”). Capitalized terms that are used but not defined herein have
the meanings given to such terms in the Investor Agreement.

 

The purpose of this Letter Agreement is to provide for certain matters in
connection with (i) the underwritten offering by Sanofi and Aventis of shares
(the “Offering Shares”) of common stock, par value $0.001 per share, of
Regeneron (“Common Stock”) pursuant to Regeneron’s Registration Statement on
Form S-3 (Registration No. 333-228352), with a base public offering size equal
to all shares of Common Stock held by Sanofi and its Affiliates as of the date
hereof (other than the Repurchase Shares (as defined below), any shares of
Common Stock subject to the underwriter overallotment option to purchase
additional Offering Shares and 400,000 shares of Common Stock that Sanofi
intends to retain) (such offering, the “Offering”) and (ii) the repurchase (the
“Repurchase” and, together with the Offering, the “Transaction”) by Regeneron of
approximately $5 billion of Common Stock from Sanofi at the price at which the
Offering Shares are sold to the public in the Offering, less the underwriting
discount (the “Repurchase Shares”) pursuant to the Stock Repurchase Agreement,
dated as of the date hereof, by and between Sanofi, Aventis and Regeneron.

 



 

 

 

Sanofi Page 2 of 4 May 25, 2020  

 

Pursuant to Sections 9.2 and 9.5 of the Investor Agreement, the parties to this
Letter Agreement agree as follows:

 

(1)Termination of Registration Rights (Section 2 of the Investor Agreement).
Effective as of and conditioned upon the closing of the Offering (without regard
to any underwriter overallotment option to purchase additional Offering Shares)
and the Repurchase (the “Closing”), Section 2 of the Investor Agreement
(comprising Sections 2.1 through 2.12 of the Investor Agreement) is hereby
terminated and has no further force and effect.

 

(2)Termination of Board Designation Right (Section 3.1 of the Investor
Agreement). Effective as of and conditioned upon the Closing, Section 3.1 of the
Investor Agreement is hereby terminated and has no further force and effect.

 

(3)Survival of Standstill (Section 4.1 of the Investor Agreement). For the
avoidance of doubt, Section 4.1 of the Investor Agreement shall continue in full
force and effect pursuant to its terms following the Closing.

 

(4)Survival of Restrictions on Dispositions (Section 5 of the Investor
Agreement). Section 5 of the Investor Agreement (comprising Sections 5.1 through
5.4 of the Investor Agreement) shall continue in full force and effect pursuant
to its terms, including the length of the Lock-Up Term, and shall apply to any
shares of Common Stock beneficially owned by any Purchaser Party or Permitted
Transferee following the Closing; provided that the funding mechanics and
related provisions set forth in the 2018 Letter Agreement relating to the
REGN2810 Development Costs and certain Dupilumab/REGN3500 Eligible Investments
(each as defined in the 2018 Letter Agreement) shall apply to any such shares.
For the avoidance of doubt, (a) this Letter Agreement shall not modify the
rights of any Purchaser Party to transfer shares of Common Stock to a Permitted
Transferee pursuant to and in compliance with the terms of the Investor
Agreement and (b) Section 5.2(a) of the Investor Agreement shall continue to
apply with respect to any underwritten public offering by the Purchaser Parties
of shares of Common Stock following the expiration of the Lock-Up Term.

 

(5)Survival of Voting Agreement (Section 6 of the Investor Agreement). Section 6
of the Investor Agreement (comprising Sections 6.1 through 6.3 of the Investor
Agreement) shall continue in full force and effect with respect to any shares of
Common Stock beneficially owned by any Purchaser Party following the Closing so
long as any Purchaser Party or Permitted Transferee holds any shares of Common
Stock held by any Purchaser Party immediately following the consummation of the
Transaction; and, for the avoidance of doubt, it shall not terminate as a result
of the Offering or the Purchaser Parties ceasing to own five percent (5%) of the
voting power of Common Stock.

 

(6)Changes to Termination Provisions (Section 7 of the Investor Agreement).

 

(a)Effective as of and conditioned upon the Closing, Section 7.1 of the Investor
Agreement is hereby replaced in its entirety with the following:

 

“7.1 [Reserved.]”

 



 

 

 

Sanofi Page 3 of 4 May 25, 2020  

 

(b)Effective as of and conditioned upon the Closing, Section 7.4(c) of the
Investor Agreement is hereby replaced in its entirety with the following:

 

“(c) [Reserved.]”

 

(7)Termination of Other Rights (Section 8 of the Investor Agreement). Effective
as of and conditioned upon the Closing, Section 8 of the Investor Agreement
(comprising Sections 8.1 and 8.2 of the Investor Agreement) is hereby terminated
and has no further force and effect.

 

Except as expressly set forth herein or in the waiver letter, dated as of the
date hereof, by and among Regeneron and the Purchaser Parties, no provision of
the Investor Agreement is modified or waived, and the Investor Agreement shall
continue in full force and effect in accordance with its terms. All references
in the Investor Agreement to the Investor Agreement shall be deemed to be
references to the Investor Agreement after giving effect to this Letter
Agreement.

 

Please confirm your agreement with the foregoing by returning a countersigned
acknowledgement.

 

[Signature page follows.]

 



 

 

 

  Sincerely,     REGENERON PHARMACEUTICALS, INC.     By: /s/ Robert E.
Landry                       Name: Robert E. Landry   Title: Executive Vice
President, Finance and Chief Financial Officer   Acknowledged and Agreed as of
the Date Set forth Above:   SANOFI   By: /s/ Karen Linehan     Name: Karen
Linehan Title: Executive Vice President, Legal Affairs and General Counsel  
SANOFI-AVENTIS US LLC   By: /s/ Karen Linehan   Name: Karen Linehan Title:
Attorney-in-Fact   AVENTISUB LLC   By: /s/ Karen Linehan   Name: Karen Linehan
Title: Attorney-in-Fact

 

[Signature Page to Amendment to the Investor Agreement]

 



 

 